DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 4,814,079) in view of Husain et al (US PGPub 2004/0222158 A1) and/or Huang (CN 103521076 A).
	A machine translation of Huang is provided with this action for citation of the description.
	With respect to claim 16, Schneider teaches a spiral wound RO membrane cell and corresponding membrane envelope structure [Abs] which includes a suitable central tube for permeate collection, connected to an interior space of the membrane envelope [Col. 6 lines 47-60, Fig. 3] which includes a permeable guide net support (45) e.g. a permeate carrier or the like.  The membranes contain on their outer surface i.e. the feed side of the envelope a water division structure in the form of a set of spacer or separator strips to define the feed flow path as impermeable barriers [Col. 7 lines 30-63, Figs. 4-6].  The flow paths are defined such that specific inlet and outlet portions are positioned on the respective edges of the envelopes e.g. on opposite sides of the envelopes, either close to the central tube or spaced apart from the central tube depending upon the embodiment [Figs. 4-5].  The system includes both first and second channels (e.g. depicting up to four channels in embodiments).
	Schneider essentially differs from the instant claims in that Schneider is silent to a decreasing cross-section for the channels in the direction of intended flow.  However, Husain teaches a similar invention for the purposes of membrane filtration e.g. nanofiltration [Abs] or RO [0002] and teaches that similar channel-defining barriers may be angled to design a total feed channel which continually decreases in cross-section, such that flow velocity through the channel is maintained or even increases, even as a portion of the feed permeates [0036, Fig. 4], such that the fouling potential of the feed due to increased concentration at the latter parts of the channel is mitigated.  Huang teaches a similar spiral membrane element [Abs] which provides embodiments with two channels, including an embodiment [Fig. 5] in which the channel is designed to provide decreasing width in the flow direction to prevent reduction in water flow velocity, thereby mitigating the fouling potential on the membrane [0050-0051].
	It would have been obvious to one of ordinary skill in the art to modify Schneider’s taught spiral-wound membrane element to feature channel barriers which are suitable angled, as suggested by Husain and/or Huang, such that the channels formed have decreasing area in the intended direction of flow, such that flow velocity may be maintained and fouling of the membrane may be mitigated, as suggested by Husain and/or Huang.

    PNG
    media_image1.png
    362
    400
    media_image1.png
    Greyscale

	With respect to claim 17, as above Schneider teaches similar restrictions on the inlets and outlets, which are defined by second and third water division bands on the inlet and outlet sides, to block the majority of such sides from flow [Fig. 5].
	With respect to claim 18, as above the membrane envelope includes a fourth water division structure e.g. an adhesive to seal three sides of the envelope to form a permeate collection space (the fourth side being connected to the central tube).
	With respect to claims 19 and 20, as above Schneider teaches embodiments in which the inlet and outlet are between the sealed edges and the central tube [Fig. 5] i.e. directly adjacent the central tube.
	With respect to claim 21, Schneider does not explicitly teach the length of the inlet and outlet sections of the feed flow path.  However, Schneider does teach that the purpose of the invention is to produce good fluid flow velocity without requiring excessively high overall flow rates of feed, by limiting e.g. flow path width [Col. 4 line 33-Col. 5 line 2].  As such, optimization of the width of e.g. the inlet would have been obvious to one of ordinary skill in the art.
	Additionally, in the aforementioned paragraph Schneider teaches that the flow path in the invention is typically about 9 in. wide, for a membrane width of 36 in. and length of 35-43 in.  As such, providing e.g. an inlet with a width of about 9 in. or larger (e.g. to account for reduced flow through the inlet due to the presence of a mesh strip) would at least have been obvious, to facilitate the desired flow through the rest of the feed path.  In such a case, the inlet would represent e.g. 20-25% of the winding length of the membrane.
	With respect to claim 26, see MPEP 2144.04 V.B; making parts integral is generally obvious to those of ordinary skill in the art.  Schneider teaches that the flow guide elements are wrapped around the central tube as discussed above, and may be provided to contact various guide mesh strips and the like for support, but it silent to them being integrally formed with the guide mesh elements.  However, as above, making parts integral is an obvious engineering choice for one of ordinary skill in the art such that the claimed feature would have been obvious over Schneider.
	With respect to claim 27, see the rejection of claim 16 above.  The claimed arrangement would have been obvious over Schneider in view of Husain and/or Huang, as an improvement to maintain flow velocity and mitigate fouling.
	With respect to claim 28, see the rejection of claim 17 above.  Schneider teaches such barriers at the edges of the envelope to block flow in a suitable manner.
	With respect to claim 29, see the rejection of claim 26 above.  Forming parts integrally is an obvious engineering choice for one of ordinary skill in the art.
	With respect to claim 30, Schneider teaches providing the spiral wound elements in a suitable module including e.g. feed and collection structures [Fig. 1] which would be suitable for use as a water purifier.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Husain et al and/or Huang, further in view of Hester et al (US PGPub 2004/0226886 A1), optionally in view of or with support from Gong-Jong (GB 2164871 A).
	Schneider teaches as above, including that the flow guides may represent a feed separator structure and, as above, may be associated with flow net strips and the like.  Schneider is silent to the use of an arrangement in which the guides are paired and respectively arranged on two side faces of a flow guide net.
	However, see MPEP 2144.04 VI.B; duplication of parts is generally obvious to those of ordinary skill in the art.  See further Hester, which teaches membrane constructions for multilayers with supports and the like, and teaches that for embodiments in which multiple membranes are provided e.g. in a facing manner, the support can be formed with channel members on either side e.g. in a paired manner [0050, Fig. 7].  It would be recognized that in a spiral wound membrane configuration such as Schneider’s, i.e. one in which feed flows on the outside of the envelope, the feed spacer would represent a layer intermediate to two facing membrane layers; see e.g. Gong-Jong [Figs. 2, 4, 8] for further illustration.  Given this, it would have been obvious to provide suitable channel guiding members for each of the membrane faces, to facilitate the desired feed characteristics from each, e.g. by providing paired guide structures as in Hester.

Claims 16-20 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gong-Jong in view of Huang.
	With respect to claim 16, Gong-Jong teaches a spiral wound membrane configuration for applications such as desalination (such that the use of RO membranes would be implicit or at minimum obvious) [Abs] which includes appropriate envelope structure, with a membrane pouch formed with suitable seals to define an interior permeate space with suitable spacer [pg. 1 lines 84-113] and which includes at least two channels for feed to flow.  Embodiments are depicted in which the channel inlet and outlet are arranged consistent with the claimed invention i.e. on opposite sides of the membrane envelope [Fig. 6A, pg. 2 lines 13-22].
	Gong-Jong essentially differs from the instant claims in that Gong-Jong is silent to a decreasing cross-section for the channels in the direction of intended flow.  However, Huang teaches a spiral membrane element [Abs] which provides embodiments with two channels, including an embodiment [Fig. 5] in which the channel is designed to provide decreasing width in the flow direction to prevent reduction in water flow velocity, thereby mitigating the fouling potential on the membrane [0050-0051].
	It would have been obvious to one of ordinary skill in the art to modify Gong-Jong’s taught membrane device to feature decreasing channel widths as suggested by Huang, to maintain flow velocity and mitigate fouling.


    PNG
    media_image2.png
    367
    403
    media_image2.png
    Greyscale

With respect to claim 17, as above Gong-Jong teaches similar restrictions on the inlets and outlets, which are defined by second and third water division bands on the inlet and outlet sides, to block the majority of such sides from flow [Fig. 6A].
	With respect to claim 18, as above the membrane envelope includes a fourth water division structure e.g. an adhesive to seal three sides of the envelope to form a permeate collection space (the fourth side being connected to the central tube) [Fig. 6B].
	With respect to claims 19 and 20, as above Gong-Jong teaches embodiments in which the inlet and outlet are between the sealed edges and the central tube [Fig. 6A] i.e. directly adjacent the central tube.
	With respect to claim 26, Gong-Jong depicts forming the channel member (3) as part of the feed spacer layer (2) [Figs. 2, 4, 8].  See further MPEP 2144.04 V.B; making parts integral is generally obvious to those of ordinary skill in the art.


	With respect to claim 27, see the rejection of claim 16 above.  The claimed arrangement would have been obvious over Gong-Jong in view of Huang, as an improvement to maintain flow velocity and mitigate fouling.
	With respect to claim 28, see the rejection of claim 17 above.  Gong-Jong teaches such barriers at the edges of the envelope to block flow in a suitable manner.
With respect to claim 29, see the rejection of claim 26 above.  Gong-Jong appears to at least suggest forming the parts together, and regardless forming parts integrally is an obvious engineering choice for one of ordinary skill in the art.
	With respect to claim 30, Gong-Jong teaches providing the spiral wound elements in a suitable module including e.g. feed and collection structures [Fig. 7A-7C] which would be suitable for use as a water purifier.  Further, as above, the system is contemplated for desalination applications [Abs].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gong-Jong in view of Huang, further in view of Schneider.
	Gong-Jong teaches as above but is silent to the length of the inlet and outlet sections of the feed flow path.  However, Schneider teaches a similar module and teaches that the purpose of the invention is to produce good fluid flow velocity without requiring excessively high overall flow rates of feed, by limiting e.g. flow path width [Col. 4 line 33-Col. 5 line 2].  In view of this, optimization of the width of e.g. the inlet would have been obvious to one of ordinary skill in the art to apply to a device such as Gong-Jong’s.
	Additionally, in the aforementioned paragraph Schneider teaches that the flow path in the invention is typically about 9 in. wide, for a membrane width of 36 in. and length of 35-43 in.  As such, providing e.g. an inlet with a width of about 9 in. or larger (e.g. to account for reduced flow through the inlet due to the presence of a mesh strip) would at least have been obvious, to facilitate the desired flow through the rest of the feed path.  In such a case, the inlet would represent e.g. 20-25% of the winding length of the membrane.  Employing similar (relative) dimensions in Gong-Jong’s taught device for the same purpose would have been obvious to one of ordinary skill in the art.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gong-Jong in view of Huang, further in view of Hester et al.
	Gong-Jong, including that the flow guides may be formed with a feed spacer layer which may be positioned between two membrane envelopes or the like [Figs. 2, 4, 8].  Gong-Jong is silent to the use of an arrangement in which the guides are paired and respectively arranged on two side faces of a flow guide net.
	However, see MPEP 2144.04 VI.B; duplication of parts is generally obvious to those of ordinary skill in the art.  See further Hester, which teaches membrane constructions for multilayers with supports and the like, and teaches that for embodiments in which multiple membranes are provided e.g. in a facing manner, the support can be formed with channel members on either side e.g. in a paired manner [0050, Fig. 7].  It would have been obvious to provide suitable channel guiding members for each of the membrane faces, to facilitate the desired feed characteristics from each, e.g. by providing paired guide structures as in Hester.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,345,618 in view of the prior art (see rejections above).
The reference patent claims e.g. claim 1 require a similar membrane element, including features of dependent claims e.g. dependent claim 22 such as the presence of multiple inlet and outlet sections defining a raw water space, with similar dimensions, as required by the instant claimed invention.  A water purification device is further claimed in reference claim 7.  Further features of the instant claimed invention, such as the presence of an interior guide with angles e.g. to ensure decreasing flow path area, would have been obvious in view of the prior art as discussed above, e.g. in view of Huang.  Providing guides on both sides of a feed spacer material would have been obvious in view of e.g. Gong-Jong and Hester as above, in particular because the reference claims already require the guide materials are formed between two facing portions of a membrane layer.

Allowable Subject Matter
	No claims may be allowed until all rejections above, including double patenting rejections, are fully overcome.  However, as best understood, claims 22-24 are free from the prior art.
	The closest prior art is discussed above, including Schneider, Gong-Jong, Husain, and Huang.  The prior art alone or in combination does not teach or suggest features of a spiral wound membrane element in which the feed path is defined using guide members as claimed, with inlets and outlets positioned as claimed, and further comprising supplemental inlets and outlets elsewhere on the membrane.  The prior art alone or in combination would not have led one of ordinary skill in the art to arrive at the claimed invention, because the features as taught by e.g. Schneider and Gong-Jong are designed to ensure longer path lengths of the feed over the membrane surface, which would be inconsistent with the provision of additional inlets and outlets which would allow for shorter path lengths.  As such, the invention of claims 22-24 is free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777